                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEITH VAN SANT,                          :     CASE NO. 1:17-CV-01552
                                         :
                     Plaintiff           :
                                         :
              v.                         :     (Chief Magistrate Judge Schwab)
                                         :
CHOICE HOTELS                            :
INTERNATIONAL, INC., et al.,             :
                                         :
                     Defendants          :



                                    ORDER
                                 February 5, 2020


     Following a pretrial conference and in accordance with the discussion at that

conference, IT IS ORDERED that:

             (1) because the defendants failed to raise any issue
     regarding Mr. Moore’s testimony after the hearing on December
     19, 2019 (when I inquired about experts) or in a letter filed on the
     docket in accordance with the Order of October 7, 2019,
     defendants waived their objections to Mr. Moore’s testimony,
     but Mr. Moore nevertheless will not be allowed to give opinions
     that would not be helpful to the jury (e.g., the defendants were
     negligent) or as to which he is not qualified to give an opinion
     (i.e., causation), the defendants’ motion (doc. 91) in limine to
     preclude the testimony of Mr. Scott D. Moore, P.E. is
     GRANTED IN PART and DENIED IN PART as follows:
                  (a) Mr. Moore will not be allowed to give
           legal opinions such as that the defendants were
           negligent, that the ramp was dangerous or a safety
hazard, that the defendants’ actions regarding the
ramp were not reasonable, or similar conclusions;
      (b) Mr. Moore will not be allowed to testify
regarding causation;
      (c) Mr. Moore will be allowed to testify
regarding building codes and standards and the
defendants’ compliance with such;
        (d) Mr. Moore will be allowed to rely on the
measurements taken by Mr. Szayna provided there
is testimony that such measurements are the type of
facts or data on which an expert in the field would
reasonably rely;


(2) On or before 5:00 p.m. on Friday, February 7, 2020:
       (a) counsel shall file a joint letter listing the exhibits
as to which there is still an objection or objections and
outlining each party’s position as to the objection or
objections;
      (b) counsel for the plaintiff shall file a stipulation
dismissing Choice Hotels International, Inc.; and
       (c) after discussing the issues and attempting in
good faith to resolve any issues regarding testimony about
the video of Mr. Van Sant’s fall, if there remains any
issues, counsel shall file a joint letter outlining each
party’s position on the issues.



                                    S/Susan E. Schwab
                                    Susan E. Schwab
                                    Chief United States Magistrate Judge

                               2
